Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicant’s amendment submitted on 03/01/2021. Claims 1 and 9 have been amended. Thus, claims 1-16 are pending in the instant application.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 9 including: 
“detecting at least one operating parameter in an electronic circuit that comprises a monitored LED string; generating a voltage threshold at a first electronic circuit node that is a replica of a voltage having a value between a faultless voltage of the LED string and a defect voltage of the LED string using a voltage threshold generation circuit comprising a constant current source, a resistor, and a current sensor coupled to the first electronic node, wherein the current sensor is in series connection with the monitored LED string; adjusting the voltage threshold at the first electronic circuit node based on the at least one detected operating parameter” recites in claim 1, and 
“wherein the defect detection circuit is configured: to detect at least one operating parameter in the electronic circuit; to generate a voltage threshold at a first electronic circuit node that is a replica of a voltage having a value between a faultless voltage of the LED string and a defect voltage of the LED string using a voltage threshold generation circuit comprising a constant current source, a resistor, and a current sensor coupled to the first electronic node, wherein the current sensor is in series connection with the monitored LED string; to adjust the voltage threshold at the first electronic circuit node based on the at least one detected operating parameter” recites in claim 9.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        03/19/2021